Citation Nr: 1717448	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-23 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1957 to July 1977.  The Veteran died in February 2010.  This matter is before the Board of Veterans' Appeals (Board) on remand from the U.S. Court of Appeals for Veterans Claims (Court).  A September 2016 Court Order remanded the matter for compliance with instructions in a September 2016 Joint Motion for Remand (JMR) by the parties.  The matter was initially before the Board on appeal from a December 2011 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  In February 2015, the Board remanded the claim for additional development.  A January 2016 Board decision denied service connection for the cause of the Veteran's death.  The appellant appealed the matter to the Court, resulting in the Joint Motion.  In January 2017 the appellant's attorney requested a 60 day extension of time for submission of additional evidence.  The request was granted; additional medical evidence was received in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

On review of the Joint Motion and the since-expanded record, the Board finds that further development of medical evidence and AOJ adjudicatory action are necessary before the claim on appeal may be properly readjudicated. 

The Veteran's death certificate lists the immediate cause of his death as aspiration pneumonia due to, or as a consequence of, decompensated chronic liver disease; a February 2010 VA death discharge summary also identifies metabolic encephalopathy and myocardial infarction as possible causes of his death.  At the time of his death, the Veteran's service-connected disabilities were: intervertebral disc syndrome, bronchial asthma, a right wrist disability, a left shoulder disability, and a left foot disability.

In November 2011 a VA physician opined that the Veteran's cause of death was less than likely as not due to his service-connected bronchial asthma.  The examiner noted that the Veteran he was admitted to the hospital with diagnoses of acute coronary syndrome and myocardial infarction secondary to alcohol withdrawal/delirium tremens; aspiration pneumonia was listed among the comorbidities.  His condition continued to deteriorate due to his chronic liver disease, which in turn caused a metabolic encephalopathy, the final cause of death.  The examiner opined that the asthma was not the cause of his hospitalization and was not exacerbated during his hospitalization.

In the September 2016 JMR, the parties (citing to 38 C.F.R. § 3.312(c)(3) [interchangeably with citations to 38 C.F.R. § 3.321(c)(3), see Appendices 3 and 5, which appear to be typographical errors] agreed the November 2011 VA opinion was inadequate because the examiner did not consider whether the Veteran's service-connected asthma was a service-connected disease or injury involving active processes affecting a vital organ and should have received consideration as a contributory cause of death, i.e., that from the asthma there were resulting debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  

In a (March 2017) opinion submitted thereafter, a private physician who noted he had reviewed the claims file, opined that although aspiration pneumonia and decompensated chronic liver disease were the primary cause of the Veteran's death, his service-connected asthma was more likely than not a contributing cause of his death.  The physician stated that the Veteran's respiratory impairment worsened over time, and noted that chronic obstructive pulmonary disease (COPD) and reactive airways disease were diagnosed in the 1990s.  The reactive airways disease was diagnosed after the Veteran developed wheezing during a May 1996 exercise treadmill test.  Citing to that testing he opined that during other periods of stress, including from inflammation associated with aspiration pneumonia, his airway reactivity would become manifest, and further compromise his respiratory function.  He stated: "Due to that underlying disease of his lungs he was less capable of resisting or resolving the insult to his respiratory system." 

The Board finds the March 2017 private opinion inadequate for rating purposes in the instant case because the examiner appears to have considered the effects of all respiratory impairment (to include COPD) in opining that the service-connected asthma was a contributory cause of death.  The provider suggests that COPD and restrictive disease are secondary to the service-connected asthma, but does so in a conclusory manner without adequate rationale that cites to supporting factual data.  Nonetheless, this theory of entitlement must be considered, and requires further development of medical evidence (a more complete medical opinion) and adjudicatory action (a determination whether or not the respiratory disability other than asthma shown is service connected, to include as a complication of, or as caused or aggravated by, the service-connected asthma.

The Board also notes that 38 C.F.R. § 3.312(c)(4) provides that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  Medical questions not completely resolved, but critical in light of the Joint Motion and the medical opinion submitted, include whether or not the Veteran's liver disease with aspiration pneumonia was such an overwhelming cause of death, and if so, whether the asthma would have accelerated death.  The March 2017 private opinion is essentially to that effect, but in pointing to a 1996 stress test which produced wheezing in support it identifies evidence that raises a possibility that asthma rendered the Veteran less capable of resisting the effects of the aspiration pneumonia rather than identifying evidence supporting that that asthma actually did so.  Significantly, under 38 C.F.R. § 3.312(c)(3) debilitation is assumed when the disease affecting a vital organ is evaluated 100 percent;  here, the Veteran's asthma was evaluated 10 percent when he died.  The critical question is whether or not the asthma was of a progressive or debilitating nature.  The VA medical opinion indicating that the asthma was not exacerbated during his terminal hospitalization and the March 2017 private provider's opinion indicating that the Veteran's asthma had been worsening present conflicting medical evidence in the matter.  Neither provides adequate rationale that cites to supporting factual data.

Accordingly, a remand for an advisory medical opinion to that addresses the medical questions remaining (and resolves the apparent inconsistencies in the medical evidence that is currently of record) is necessary.  

In addition, a close re-review of the record found that relevant treatment records may be outstanding.  Records of VA treatment from April 1986 and earlier, March 2004, August 2009 to December 2009, and February 2010 are associated with the claims file, but there is no indication the Veteran was not seeking VA treatment during the intermediate periods.  US Naval hospital records from May 1996 to January 1998 are also associated with the claims file, but it is not clear whether the Veteran sought treatment at that facility prior to or following that period.  As records of VA and military hospital treatment the Veteran may have received for respiratory disabilities, including the service-connected asthma, are constructively of record, and may contain pertinent information (to include regarding whether the asthma was of a progressive nature, and to what extent, and whether other respiratory disabilities diagnosed may be related), they must be secured.
The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record all outstanding records of VA and military hospital treatment the Veteran received for respiratory disabilities, including the service-connected asthma, to specifically include any complete clinical records of any treatment at the VA Medical Centers (VAMC) in San Juan, Puerto Rico and San Agustin, Puerto Rico from April 1986 to February 2010 and at the U.S. Navy Hospital in Roosevelt Roads, Puerto Rico from prior to May 1996 and after January 1998 until the base's closure.  The appellant should be asked to assist in this matter by identifying, to the extent possible, the facilities where treatment (if any) during the periods for which there are no records in the file took place.  If such treatment is identified, but the records are unavailable, the reason for their unavailability must be explained for the record, and the appellant should be so advised.

2. After the above-requested development is completed, the AOJ should arrange for the Veteran's record to be forwarded to a pulmonologist for review and an advisory medical opinion.   The examiner should also have available for review the 38 C.F.R. § 3.312(c)(1) definition of contributory cause of death and 38 C.F.R. § 3.312(c)(3) and (4) instructions for considering service-connected diseases or injuries involving active processes affecting vital organ.  Upon review of the record, the examiner should respond to the following:  

(a)  Please identify (by diagnosis) each respiratory disability entity (other than asthma) the Veteran was shown to have had.  

Further, please identify the most likely etiology for each respiratory disability entity disability other than asthma diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was a complication of, or was either caused or aggravated by the Veteran's service-connected asthma?  If a respiratory disability is found to not have been caused, but to have been aggravated by the service-connected asthma, please identify the degree of impairment that is due to such aggravation.

If a diagnosed respiratory disability other than asthma is determined to be unrelated to the Veteran's service or his service-connected asthma, please identify the etiological factor(s) considered more likely.

(b) Is there medical evidence in the record showing that the Veteran's asthma was of a progressive or debilitating nature?  Please cite to the factual data that support the response, and comment on the March 2017 private provider's observation that the asthma had worsened.

(c)  Is it at least as likely as not (a 50 % or better probability) that the Veteran's service-connected asthma (and or any other respiratory disability diagnosed that is determined to have been related to the Veteran's service or to have been a complication of, or caused or aggravated by, his asthma?  The rationale provided for the response to this question should specifically address the effects of the asthma on the lungs and whether there were resulting debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  

(d) Was the Veteran's death causing liver disease with aspiration pneumonia a primary cause of death by its very nature so overwhelming that eventual death could be expected irrespective of coexisting conditions?  If so, is there a reasonable basis for holding that a service connected respiratory disability was a material factor in accelerating death?

The examiner must explain the rationale for all opinions. The rationale must include comment on the March 2017 private opinion (and the reasoning provided therein, to specifically include the citation to the 1996 stress test as evidence that the Veteran's service connected asthma would have rendered him less capable of resisting the effects of his aspiration pneumonia, and/or accelerated his death and that there was evidence that the Veteran's asthma was of a progressive nature/had worsened). 

3. The AOJ should then review the entire record, arrange for any further development indicated, and readjudicate the claim (to include consideration of whether any respiratory disability other than asthma the Veteran is shown to have had should be considered service connected, to include as secondary to asthma).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A§§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

